Citation Nr: 1016151	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and 
claustrophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from September 1971 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for PTSD.

The issue has been recharacterized to include ant psychiatric 
disability, not limited to PTSD.  The Veteran is not 
competent, as a layperson, to identify a specific psychiatric 
diagnosis.  VA has a duty to read his claim liberally and 
consider service connection for alternative diagnoses.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, while no 
formal diagnosis of another condition has been made, the 
records do include reports of symptoms possibly unrelated to 
PTSD, and medical findings of psychiatric impairment in the 
absence of a diagnosis of PTSD.  Recharacterization is 
therefore appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The problem in the instant case is the lack of a corroborated 
stressor as required by regulation.  The Board stresses to 
the Veteran that service connection may not be granted unless 
the claimed stressor is corroborated.  The RO has correctly 
noted that the veteran's claimed stressor has not yet been 
corroborated.  Further, the Veteran has related all possible 
alternative diagnoses to reported events in service.

The veteran contends that he was assigned to the aircraft 
carrier U.S.S. Ranger in 1972-1973 and that the carrier was 
stationed off the coast of Vietnam.  He alleged that he was a 
gunner's mate and that during combat situations, he would be 
locked in the ammunition loader deck with powder kegs and 
other explosives.  He contends that the deck was six decks 
below the flight deck and that he would be locked down there 
for days at a time.  As a result, he asserts that he 
developed claustrophobia.

He also contends he was bumped from a helicopter flight which 
was then shot down with the loss of all personnel, and that 
he was affected by the deaths of numerous pilots who flew off 
the Ranger.  They were killed in combat sorties.  Some of 
these stressor contentions were raised after the initial 
adjudication of his claim, and have not been sufficiently 
developed.  Consistent with VA's duty to assist the Veteran 
in substantiating his claim, the Veteran should be asked to 
supply additional detail, including dates, units, locations, 
and names, to allow VA to make meaningful inquiries to verify 
his alleged stressor events.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide detailed information regarding 
his alleged stressor events, to include 
dates, times, locations, units involved, 
and names of participants.  The RO should 
specifically inquire about the reported 
shooting down of a helicopter, the deaths 
of pilots aboard the Ranger, and his 
duties as a gunner's mate (to include 
what periods or operations involved his 
extended presence in an ammunition 
locker).

2.  After receipt of any response from 
the Veteran, or if no response is 
received, the claims file should be 
referred to the Joint Services Records 
Research Center (JSRRC) coordinator at 
the RO.  The coordinator should refer the 
claim to JSRRC for verification if 
warranted; if not, a memorandum regarding 
efforts at verification and why no 
referral is warranted should be entered 
into the file.

3.  If, and only if, a claimed stressor 
is verified, the Veteran should be 
scheduled for a PTSD examination to 
ascertain whether he suffers from PTSD 
related to the corroborated stressor.  
The claims file should be made available 
to the examiner for review and the 
examiner should be provided the details 
of the corroborated stressor.

4. The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


